ICJ_057_ReviewJudgment158UNAT_CARAT_NA_1973-07-12_ADV_01_NA_01_FR.txt. DEMANDE DE RÉFORMATION (DÉCL. LACHS) 214

M. Lacs, Président, fait la déclaration suivante:

Tout en souscrivant complètement aux motifs énoncés par la Cour et à
ses conclusions, j'estime devoir formuler deux observations.

1. Que les jugements du Tribunal administratif des Nations Unies
puissent être réexaminés par une instance judiciaire supérieure est une
possibilité dont il faut se louer car elle tend à mieux assurer la protection
des droits en jeu. Mais la façon dont elle a été mise en œuvre a soulevé des
doutes que je partage. J’irais même plus loin que la Cour quand celle-ci
déclare ne pas considérer la procédure établie à Particle 11 comme
«exempte de difficulté » (paragraphe 40), car à mon sens, on ne saurait ac-
cepter sans réserve la procédure dans son ensemble ou certaines de ses
phases. L’historique des dispositions en question montre — et cela n’a
rien d’étonnant — qu’elles ont été adoptées après maintes divergences de
vues et controverses juridiques.

Il n’y aurait guère d'intérêt peut-être à signaler ce problème s’il ne
devait y avoir à l’avenir d’autre choix qu'entre un contrôle judiciaire du
genre de celui qu'offre la présente procédure et une absence totale de con-
trôle judiciaire. Mais je ne crois pas qu’il doive forcément en être ainsi et
si un choix doit être opéré c’est entre la méthode actuelle de contrôle et
une méthode plus efficace et exempte de difficulté. Je ne vois aucune
raison impérative, ni en droit ni en fait, pour laquelle l’adoption d’une
meilleure méthode ne pourrait être envisagée.

2. Ma seconde observation concerne la différence qui existe entre les
deux procédures de réformation, celle que prévoit l’article XII du statut
du Tribunal administratif de l’OIT et celle qu’établit l’article 11 du statut
du Tribunal administratif des Nations Unies. Chacune d’elles a été accep-
tée par un certain nombre d’organisations, pour la plupart des institu-
tions spécialisées ; vu la coordination qui doit manifestement être assurée
entre ces organisations, appartenant presque toutes aux Nations Unies,
il est regrettable qu’il y ait des divergences quant à la nature de la protec-
tion accordée à leurs fonctionnaires. En fin de compte, elles ont pour
effet d'offrir une protection différente selon la catégorie de fonctionnai-
res. Il ne fait guère de doute que, dans l’intérêt des administrations en
question, des fonctionnaires et des organisations elles-mêmes, les procé-
dures devraient être uniformes.

MM. FORSTER et NAGENDRA SINGH, juges, font la déclaration suivante:

Bien que nous ayons voté pour l’avis de la Cour, certains aspects nous
paraissent mériter d’être mentionnés; aussi, nous prévalant des droits
conférés par l’article 57 du Statut auquel s’ajoute l’article 84 du Règle-
ment, joignons-nous à l’avis la déclaration suivante:

52
